129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marvin L. KING, Appellant,v.Bruce BABBITT, Secretary, Department of the Interior, Appellee.
No. 97-1468.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 28, 1997.Filed:  Nov. 3, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.  [UNPUBLISHED]
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.

PER CURIAM

1
Marvin L. King appeals from the district court's1 adverse grant of summary judgment, based on res judicata, in King's employment discrimination action against Department of the Interior Secretary Bruce Babbitt.  We have carefully reviewed the record and the parties' briefs, and conclude that the district court did not err.  Accordingly, we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Mary Ann L. Medler, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)